Citation Nr: 0126004	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
nervous condition.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
condition.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
migraine headaches.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
stomach condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO rating decision that denied 
the veteran's attempt to reopen claims of service connection 
for bronchitis, nervous condition, back condition, migraine 
headaches and a stomach condition.

A hearing before a Member of the Board was conducted in April 
2001. 


REMAND

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (2000); see Wilisch v. Derwinski, 2 Vet. App. 191, 
193 (1992).  New evidence is material if, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board cannot decide, at this point, whether these claims 
should be reopened. Where a claimant has filed an application 
to reopen a claim and VA has notice of the existence of 
evidence that may be sufficient to reopen the claim, VA has a 
duty to inform the claimant of the necessity to submit that 
evidence to complete his application for benefits.  See 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

According to statements made at the veteran's hearing in 
April 2001, he applied for Social Security Administration 
(SSA) disability benefits in 1978 and was subsequently 
granted such benefits.  It is unknown whether such records 
are sufficient to reopen these claims.  However, a remand to 
obtain these records is warranted.  Once the VA is put on 
notice that the veteran is in receipt of such benefits, the 
VA has a duty to obtain these records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 181 (1992).

At his hearing, it appears that the veteran and his 
representative referred to VA and private medical records.  
However, the Board notes that such records were not referred 
to with enough specificity to determine if they were 
currently of record.  Therefore, the veteran should be 
provided another opportunity to provide information regarding 
any pertinent medical record not currently of record.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, et seq.  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2001 Supp.).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  Moreover, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The veteran should be contacted an 
asked to list the VA medical 
facility(ies), not currently of record, 
where he has received treatment and the 
date(s) of such treatment.  Regarding any 
private medical records not currently of 
record, the veteran should list the name 
of the private physicians, location(s) 
and date(s) of such records.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, particularly 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




